At the close of the argument, Shaw, J., delivered the opinion of the court, Sloss, J., and Lawlor, J., concurring.
There does not seem to be any merit in this appeal. The document offered as the will of decedent reads as follows:
“Aug. 8th 14.
“Mr. Swartz 228 N 6 St San Jose In having occupied your room for 5 days I want to pay you $16 Please sign your name Maybe you will think there is a something in the hereafter reading this At any rate when you and Ingersoll meet you can talk it over I had my mind made up to keep your wife out of misery and waited for the crises it has come and she is a free woman so you can for an affinity she will go to the sanitorium today and I pay the bill She will send that cable to her son today that she will come as soon as she is able to start for the hotel. I will give her the money.
‘‘Ameli Andebson.’’
There is nothing in the letter that tends in any way to show an intent by the decedent to make a disposition of her property after her death.
The judgment is affirmed.
Hearing in Bank denied.